DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 1/30/2021. Claims 1-30 are currently pending. Claims 3-5, 7, 8, 10, 11, 14-18, 20-25, 27, 28, and 30 have been amended in a preliminary amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 3288349 A).
	Regarding claim 1, Palmer discloses a method for erecting a box (Fig. 1) from a box template (1 – Fig. 8), said method comprising: folding two first bottom flaps (18, 28 – Fig. 7) and two second bottom flaps (each 16 – Fig. 7) of the box template (col. 5, lines 26-37 and see Fig. 8), the first and second bottom flaps being configured to form a bottom of the box when it is erected and the two first bottom flaps are opposing each other and the two second bottom flaps are opposing each other in the box when it is erected (see Fig. 2); attaching the box template to a frame (68 – Fig. 10); rotating the frame to wrap the box template around the frame (col. 5, line 72 – col. 6, line 30 and see Figs. 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 3288349 A) in view of Langen (US 2010/0263333 A1).
	Regarding claim 24, Palmer discloses the method as claimed in claim 1.
	However, Palmer does not expressly disclose a controller for controlling the apparatus performing the method of claim 1.
	Langen teaches operating a case forming system using a programmable logic controller (para. 0082, lines 8-12). One of ordinary skill in the art, upon reading the teaching of Langen, would have recognized that the apparatus used to perform the method of claim 1 of Palmer can be modified such that it is operated using a controller.
	Therefore, it would have been obvious, to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Palmer to include a controller for controlling operation of the apparatus as taught by Langen since Palmer is silent as to how the apparatus is controlled and Langen provides a known solution. Note that a programmable logic controller necessarily has a computer program comprising computer readable code and a processor.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 3288349 A) in view of Pettersson (US 2016/0185475 A1).
	Regarding claim 25, Palmer discloses erecting box templates according to the method in claim 1.
	However, Palmer does not disclose producing box templates from sheet material.
	Pettersson discloses a method comprising the step of producing box templates from sheet material (para. 0071, lines 4-6).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Palmer to include the step of producing box templates from sheet material since Palmer requires the use of box templates and Pettersson provides a known solution of supplying box templates.

	Regarding claim 26, Palmer, as modified by Pettersson, further teaches providing the sheet material to a converter part (200 – Fig. 1) of a box production system from bales of fanfolded sheet material (see Fig. 2).

Allowable Subject Matter
Claims 12-23 and 28-30 are allowed.
Claims 2-11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/1/2022